      Case 1:17-cv-08644-GBD-JLC Document 138 Filed 05/31/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AM GENERAL LLC,
                                                   Case No. 17-cv-08644-GBD
                        Plaintiff,

        - against -

 ACTIVISION BLIZZARD, INC.,
 ACTIVISION PUBLISHING, INC., and
 MAJOR LEAGUE GAMING CORP.,

                        Defendants.

                       PLAINTIFF AM GENERAL LLC’S
            NOTICE OF MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Plaintiff AM General LLC’s Motion for Partial Summary Judgment, the Statement of

Undisputed facts Pursuant to Local Rule 56.1, and the Declaration of Cory D. Struble and the

exhibits thereto; the undersigned hereby moves the Court for an order, pursuant to Rule 56(a) of

the Federal Rules of Civil Procedure and Local Rule 56.1, granting summary judgment in favor

of AM General as to the affirmative defense of laches in the Answer of Defendants Activision

Blizzard, Inc., Activision Publishing, Inc., and Major League Gaming Corp., dismissing

Defendants’ affirmative defense of laches, and granting such other and further relief as the Court

may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Joint Stipulation and Order

Modifying Case Schedule (ECF 84), Defendants shall file their opposition to Plaintiff’s Motion

for Partial Summary Judgment by July 5, 2019, and Plaintiff shall file its reply by July 25, 2019.
     Case 1:17-cv-08644-GBD-JLC Document 138 Filed 05/31/19 Page 2 of 2



Dated: May 31, 2019

QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: Robert M. Schwartz                        Michael B. Carlinsky
    Robert M. Schwartz                        Cory D. Struble
    865 S. Figueroa St., 10th Floor           51 Madison Avenue, 22nd Floor
    Los Angeles, California 90017             New York, NY 10010
    Telephone: (213) 443-3000                 Tel: (212) 849-7000
    Facsimile: (213) 443-3100                 Fax: (212) 849-7100
    robertschwartz@quinnemanuel.com           michaelcarlinsky@quinnemanuel.com
                                              corystruble@quinnemanuel.com

                          Attorneys for Plaintiff AM General LLC
